Wheeler, C. J.
There is no error in the judgment. The objection that the indictment does not charge that the defendant “did” the acts supposed to constitute the offence, was well taken. The omission of so important a word, a word indispensable to make sense, in charging the offence, ought not to be supplied by intendment.
The indictment is bad moreover in not pursuing the statutory definition of the offence. It omits to charge the act of the defendant to have been done “without complying with the laws regulating estrays,” which is made by the statute an ingredient of the offence. (Penal Code, art. 7756.)
The judgment, is affirmed.
Judgment affirmed.